i   J:




                                                                   20Hi AUG 2o AH 10= 5.




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Guardianship of                   No. 70909-7-1
DOROTHY MAY KERTIS,
                                                      DIVISION ONE
                An incapacitated person,

DIANNA PARISH, Guardian,

                Respondent,                           UNPUBLISHED OPINION

           v.



TERRY L. KERTIS,

                Appellant.                            FILED: August 25, 2014

      Schindler, J. — The superior court entered a five-year domestic violence

protection order (DVPO) restraining Terry L. Kertis from having contact with his

incapacitated mother Dorothy May Kertis. The court found that Terry1 "continues to

engage in conduct that places his mother... at risk of psychological and physical

harm." Terry appeals the order denying his motion to terminate the DVPO and the

motion for reconsideration. We affirm.

                                              FACTS

      Dorothy May Kertis is the mother of Terry L. Kertis and Sandi Ross. Beginning in

2005, Dorothy lived with her daughter Sandi. After Dorothy's dementia became more


        We use first names for purposes of clarity and mean no disrespect by doing so.
No. 70909-7-1/2



advanced a couple of years later, Sandi made arrangements for Dorothy to live at the

Mountain View Adult Family Home.

        Sandi died in July 2009. Sandi's daughter Dianna Parish filed a petition to

establish a guardianship for Dorothy and her estate. Terry opposed the guardianship.

The court entered an order establishing the guardianship. The court appointed Diana

as the guardian (Guardian) and Dianna's brother Richard Ross as the standby guardian

(Standby Guardian). In October 2009, the Guardian made arrangements to move

Dorothy to the memory care unit at the Fidalgo Care Center and Rosario Assisted Living

facility (Fidalgo).

2010 Domestic Violence Protection Order

        On May 20, 2010, Fidalgo Resident Care Director Laura Willingham contacted

the Guardian to express concerns about Terry's visits with Dorothy.

        On May 27, 2010, the Guardian filed a motion for show cause hearing and ex

parte domestic violence protection order (DVPO) to restrain Terry from contacting

Dorothy or the Guardian's father, Gary Ross. In support, the Guardian attached her

declaration, a declaration of the Standby Guardian, and the letter from Fidalgo.

       The Guardian alleged that Dorothy "is incapacitated and is a vulnerable adult,"

that Terry "continues to place his mother at risk of personal harm," and that he "cannot

control his impulses." The Guardian asserts Terry "refuses to abide by the terms and

conditions placed upon his visits with his mother," and the staff at Fidalgo noticed "a

pattern of increased agitation from Dorothy after Terry's visits." The Guardian alleged

Terry's conduct "is impacting [staff's] ability to provide care for Dorothy and the other

residents." The Guardian also alleged Terry "has stolen my grandmother's property
No. 70909-7-1/3


from her house" and he "has a long and well-documented history of alcohol and drug

abuse and it clearly is not in remission." In addition, the Guardian alleged Terry

harassed and threatened Gary.

        In the letter from Fidalgo, Willingham explains that Dorothy requires 24-hour

supervision because she "has poor safety awareness and is at risk for [running away]"

due to advanced dementia. Willingham states Dorothy is "a vulnerable adult who is

subject to, and from our accounts, influenced by negative and potentially unsafe

interactions with her Son [Terry]."

        Willingham describes a history of Terry "visiting his mother spontaneously."

Willingham states that "[r]ecently, his visits have appeared to cause emotional distress

for [Dorothy] and . . . caused our facility staff great concern for her safety." Willingham

cites one incident in particular where Terry attempted to visit Dorothy very early in the

morning and left a pair of scissors and an open box-cutting knife.2 On another

occasion, Fidalgo staff discovered Terry trying to get into his mother's room at 1:00 a.m.

and that "he may have been intoxicated as he was very aggressive verbally and

presented to [staff] as 'threatening.'" Willingham describes how Fidalgo tried to work

with Terry to schedule visits at times when staff could be present, but Terry "was not

cooperative with this arrangement" and tried to visit Dorothy at night or on weekends

when staff were unavailable to supervise.

        The Standby Guardian states that when Dorothy was living at Mountainview

Adult Family Home in 2009, caregivers observed Terry "coercing signature from his

mother on documents." According to the Standby Guardian, he later learned Terry used

        2Willingham also describes incidents where Terry put other residents at risk, including handing
out cigarettes to residents in the memory care unit and giving apple slices to residents who were unable
to swallow "regular texture food."
No. 70909-7-1/4


Dorothy's signatures "to gain access to her private medical information and to transfer

co-ownership of one of her bank accounts into his name," had repeatedly attempted to

gain access to his mother's bank accounts, and had "repeatedly [been] observed

prowling" Dorothy's home.

        On May 27, the court set a show cause hearing for June 11 and entered a

temporary DVPO restraining Terry from contacting Dorothy or Gary. On May 28, Terry

was arrested for violating the temporary DVPO by trying to visit Dorothy and contact

Gary.

        Terry attended the show cause hearing on June 11. Terry did not dispute any of

the allegations. The court entered a one-year DVPO. The order states, in pertinent

part:

               Based upon the remarks of those present and a review of the files
        and records herein, the court finds that TERRY LEE KERTIS has engaged
        in conduct that places his mother at risk of psychological and physical
        harm....


        Violation of a Restraining Order ... with actual notice of its terms is
        a criminal offense under Chapter 26.50 RCW and will subject the
        violator to arrest. RCW 26.09.060.t3l

The court also found that Terry "has engaged in conduct that constitutes harassment of

GARY ROSS, including threatening phone calls."4

        On June 24, 2010, Terry was charged with violating the DVPO by attempting to

visit Dorothy at Fidalgo. On August 8, Terry was charged with violating the DVPO by

attempting to contact Gary.




        3 Emphasis in original.
        4 Emphasis in original.
No. 70909-7-1/5


        In January 2011, Terry was charged with telephone harassment for leaving

voicemails threatening to harm Gary when the DVPO expired and threatening to kill the

Guardian and the Standby Guardian ifthey attempted to move Dorothy to Seattle.

        Terry pleaded guilty to violation of the DVPO and telephone harassment.5 The

court ordered Terry to obtain a drug and alcohol evaluation, obtain a mental health

evaluation, and comply with all treatment recommendations. Terry served

approximately 100 days in jail and enrolled in an alcohol relapse prevention program.

Following his release from jail on April 25, 2011, Terry continued to participate in the

relapse prevention program.

2011 DVPO


        On June 2, 2011, the Guardian filed a petition to renew and modify the 2010

DVPO. The Guardian asked the court to renew the DVPO for five years and include a

specific provision to prevent Terry from "molesting, harassing, threatening, or stalking"

by "telephonic, audiovisual, or other electronic means." In addition to violating the terms

of the 2010 DVPO, the Guardian alleged that in 2010, Terry told the staff at Fidalgo that

he was going to remove Dorothy from the facility, and in November, he went to Fidalgo

demanding to see his mother. The Guardian also reported that the Veterans

Administration told her Terry had attempted to gain access to Dorothy's information.

        In response to the motion to renew the DVPO, Terry admitted violating the 2010

DVPO but states that the "Ross family" has made "false accusations," including

accusing him of stealing from Dorothy.




        5Terry also pleaded guilty to malicious mischief for throwing a rock through the Guardian's car
windshield.
No. 70909-7-1/6


          The court granted the request to renew the DVPO for five years. The court ruled,

"It's pretty clear to me that [Terry] poses a risk to both his mother and to [the Guardian]

and [Gary]." The June 10, 2011 DVPO states, in pertinent part, "[T]he court finds that

TERRY LEE KERTIS continues to engage in conduct that places his mother,

DOROTHY MAY KERTIS, at risk of psychological and physical harm."6 The DVPO

restrains Terry from contacting Dorothy and expires on June 10, 2016. However, the

order specifically states that the DVPO "[m]ay be lifted or modified by further Court

order."


          The DVPO also restrains Terry from having contact with Gary. The court found,

"TERRY LEE KERTIS continues to engage in conduct that constitutes harassment of

his brother-in-law, GARY WAYNE ROSS, including threats of bodily harm."7

Motion to Terminate the DVPO

          On May 22, 2013, Terry filed a motion to terminate the June 10, 2011 DVPO,

arguing there had been a substantial change in circumstances. Terry also challenged

entry of the 2010 DVPO and the 2011 DVPO, claiming there was no evidence he

committed domestic violence against his mother. In his declaration in support of the

motion to terminate, Terry states that in the last two years, he had participated in an

alcohol relapse prevention program and that he no longer has "the problems with

alcohol that I did before the restraining orders were entered."

          Before the hearing on the motion to terminate the DVPO, Terry and the Guardian

entered into an "Agreed Order Modifying Restraining Order Entered on June 10, 2011"

(Agreed Order). The Agreed Order allows Terry to have weekly supervised visits with


          6 Emphasis in original.
          7 Emphasis in original.
No. 70909-7-1/7


Dorothy. The Agreed Order also states that if there are "no problems" after eight visits,

the order "may be further modified to increase the frequency of the visits, change the

scheduled time of the visits, or increase the time allotted for each visit." The court

entered the Agreed Order on June 4, 2013.

       After approximately six supervised visits with Dorothy, Terry renoted his motion

to terminate the DVPO. In support, he submitted another declaration, a copy of the

mental health evaluation, and a copy of the discharge summary for the alcohol relapse

prevention program. Terry also submitted a declaration from his spouse Tina, and a

declaration from Tina's cousin Joyce Panzero.

       Terry asserts he will "abide by the regular rules of the care center" and believes

his visits "lift my mother's spirits and benefit her greatly." The July 2011 mental health

evaluation states that Terry's prognosis is "[g]ood" and that mental health treatment is

"not warranted at this time." The October 2011 alcohol relapse program discharge

summary states that Terry "[completed [treatment" and his prognosis is "good."

       Terry's spouse Tina states that she visits Dorothy on a weekly basis and since

Terry started visiting again, Dorothy "smiles, her eyes light up, and she sings." Panzero

accompanied Terry on five of the supervised visits. Panzero states that Terry was "very

gentle towards his mother" and, in her opinion, did not require supervision. Panzero

states that during one of the visits, the executive director of Fidalgo, Joe Sladich,

remarked about "how much Terry had changed and was such a totally different person

from three years ago."
No. 70909-7-1/8



        The Guardian and Standby Guardian filed declarations in opposition to

terminating the DVPO and submitted a letter from Fidalgo opposing "any proposed

changes at this time."

        Following the hearing on August 2, Terry submitted a supplemental brief arguing

there was no evidence he committed domestic violence, the Guardian unreasonably

restricted Dorothy's social life, and the Guardian failed to ensure Dorothy was able to

communicate with her son.


        The court denied the motion to terminate the DVPO. The order denying the

motion to terminate the DVPO states, in pertinent part, "Based upon the evidence

presented, the court finds that the respondent has not established by a preponderance

of the evidence that termination of the order is warranted." While the court found

"insufficient evidence to find a substantial change in circumstances," the order states

the court "sympathizes with [Terry]'s situation and encourages the guardian to endeavor

to expand visitation as justified." The order explicitly rejects Terry's attempt to

collaterally attack entry of the 2010 DVPO and the 2011 DVPO, stating, "The court

cannot look behind the original restraining order (DVPO) issued herein, as it was not

[appealed] and becomes a verity."

        Terry filed a motion for reconsideration. Terry argued he was entitled to relief

under CR 60(b)(5)8 because the 2010 DVPO and the 2011 DVPO were "void for lack of

subject matter jurisdiction." Terry claimed the petitions in support ofthe 2010 DVPO

and 2011 DVPO did not allege domestic violence.




        8CR 60(b)(5) states that "the court may relieve a party or his legal representative from a final
judgment [or] order" if "[t]he judgment is void."
                                                     8
No. 70909-7-1/9


        The court denied the motion for reconsideration. The order states, in pertinent

part:

        1.     The Court had jurisdiction to enter the original restraining order and
        to subsequently renew the restraining order based upon [Terry] "inflicting
        fear of imminent physical harm or bodily injury" on his mother, as voiced
        by his mother's guardian, who stands in his mother's shoes.
        2.   The court file contains voluminous evidence, including declarations
        made under oath, and a detailed letter from Fidalgo . .. , indicating that
        [Terry] engaged in conduct that placed his mother at risk of emotional and
        psychological harm as well as physical harm.

                                              ANALYSIS


        Terry appeals the order denying his motion to terminate the DVPO and the order

denying reconsideration."9

        First, Terry attempts to collaterally attack entry of the 2010 DVPO and the 2011

DVPO, arguing the court did not have subject matter jurisdiction. Terry asserts the

court did not have subject matter jurisdiction to enter the 2010 DVPO or the 2011 DVPO

because the petitions did not comply with the statutory requirements of the Domestic

Violence Prevention Act, chapter 26.50 RCW.

        Superior courts in Washington State have subject matter jurisdiction over all

types of cases unless jurisdiction is vested exclusively in another court. Wash. Const.

art. IV, § 6. A final order is void if the court lacked subject matter jurisdiction. In re

Marriage of Bueckinq. 179 Wn.2d 438, 446, 316 P.3d 999 (2013). The court had



         9 We granted Terry's motion for accelerated review. The Guardian filed a motion on the merits to
affirm and an "Amendment to Motion on the Merits." Terry filed a motion to strike the Amendment to
Motion on the Merits. We grant the motion and do not consider the amendment to the motion on the
merits. The Amendment to Motion on the Merits attaches documents and makes arguments related to
events that occurred after the court entered its order denying Terry's motion to terminate the DVPO and
the order denying reconsideration. RAP 10.3(a)(8); Dioxin/Orqanochlorine Ctr. v. Dep't of Ecology, 119
Wn.2d 761, 771, 837 P.2d 1007 (1992) (a reviewing court will only consider evidence admitted by the trial
court). However, we note that argument in a brief, not a motion to strike, "is the appropriate vehicle for
pointing out allegedly extraneous materials." Enqstrom v. Goodman. 166 Wn. App. 905, 909 n.2, 271
P.3d 959, review denied. 175 Wn.2d 1004, 285 P.3d 884 (2012).
No. 70909-7-1/10


subject matter jurisdiction to enter the DVPO in 2010 and 2011. The 2010 DVPO and

2011 DVPO are not subject to collateral attack on the grounds that the orders failed to

comply with statutory requirements. Bresolin v. Morris, 86 Wn.2d 241, 245, 543 P.2d

325 (1975): see also City of Seattle v. May. 171 Wn.2d 847, 852-53, 256 P.3d 1161

(2011).10

       Next, Terry contends the court abused its discretion in denying his motion to

terminate the 2011 DVPO because he showed by a preponderance of the evidence that

there had been a substantial change in circumstances.

       We review a decision to terminate a protection order for abuse of discretion. ]n

re Marriage of Freeman. 169 Wn.2d 664, 671, 239 P.3d 557 (2010). We also review a

trial court's denial of a motion for reconsideration for abuse of discretion. Rivers v.

Wash. State Conference of Mason Contractors, 145 Wn.2d 674, 685, 41 P.3d 1175

(2002).

       A court abuses its discretion when its decision is manifestly unreasonable or

based on untenable grounds or reasons. In re Marriage of Horner, 151 Wn.2d 884,

893, 93 P.3d 124 (2004). We uphold a trial court's findings if substantial evidence in the

record supports them. In re Marriage of Stewart, 133 Wn. App. 545, 550, 137 P.3d 25

(2006).

       Substantial evidence is a quantity of evidence sufficient to persuade a fair-

minded, rational person of the finding's truth. In re Contested Election of Schoessler,

140 Wn.2d 368, 385, 998 P.2d 818 (2000). We defer to the trial court's determinations

      10 For the first time on appeal, Terry asserts that he is entitled to collaterally attack the 2010
DVPO and 2011 DVPO because the court has the inherent authority to address the restraining orders as
injunctions. But as conceded at oral argument, Terry did not raise this argument below. We do not
consider arguments raised for the first time on appeal. RAP 2.5(a); Lunsford v. Saberhaqen Holdings,
Inc.. 139 Wn. App. 334, 338, 160 P.3d 1089 (2007).

                                                     10
No. 70909-7-1/11



on the persuasiveness of the evidence, witness credibility, and conflicting testimony.

Snyder v. Havnes. 152 Wn. App. 774, 779, 217 P.3d 787 (2009).

       Under RCW 26.50.130(3)(a), the court may not terminate a DVPO "issued for a

fixed period exceeding two years . . . unless the respondent proves by a preponderance

of the evidence that there has been a substantial change in circumstances such that the

respondent is not likely to resume acts of domestic violence against the petitioner." The

petitioner "bears no burden of proving ... a current reasonable fear of imminent harm

by the respondent." RCW 26.50.130(3)(a).

       RCW 26.50.130(3)(b) states that the court shall consider "only factors which

address whether the respondent is likely to commit future acts of domestic violence

against the petitioner or those persons protected by the protection order."11 The

statutory factors a court may consider in determining whether there has been a

substantial change in circumstances include:

             (i) Whether the respondent has committed or threatened domestic
      violence, sexual assault, stalking, or other violent acts since the protection
      order was entered;
              (ii) Whether the respondent has violated the terms of the protection
      order, and the time that has passed since the entry of the order;
              (iii) Whether the respondent has exhibited suicidal ideation or
      attempts since the protection order was entered;
              (iv) Whether the respondent has been convicted of criminal activity
      since the protection order was entered;
              (v) Whether the respondent has either acknowledged responsibility
      for the acts of domestic violence that resulted in entry of the protection
      order or successfully completed domestic violence perpetrator treatment
      or counseling since the protection order was entered;
              (vi) Whether the respondent has a continuing involvement with
      drug or alcohol abuse, if such abuse was a factor in the protection order;
              (vii) Whether the petitioner consents to terminating the protection
      order, provided that consent is given voluntarily and knowingly;



       11 Emphasis added.

                                            11
No. 70909-7-1/12


               (viii) Whether the respondent or petitioner has relocated to an area
        more distant from the other party, giving due consideration to the fact that
        acts of domestic violence may be committed from any distance;
               (ix) Other factors relating to a substantial change in circumstances.

RCW 26.50.130(3)(c).

        The court denied the motion to terminate the 2011 DVPO because Terry had "not

established by a preponderance of the evidence that termination of the order is

warranted," and "[t]here is insufficient evidence to find a substantial change in

circumstances." The record supports the court's decision.

        Below, the Guardian argued Terry had a history of relapsing and it was too soon

after agreeing to the resumption of weekly supervised visits to consider additional

changes to the DVPO. Fidalgo also expressed concerns that the motion to terminate

was premature, stating, "While the past few weeks have given us hope for [Terry]'s

positive changes, such little time does not erase the significant concerns we have as a

direct result of years of poor decision making which continuously put our elders and

staff at risk."

        Terry argued the evidence showed a "substantial change in circumstances"

because he had not violated the DVPO since 2010, he completed a court-ordered

alcohol relapse prevention program in October 2011, and the recent supervised visits

with his mother went well. But in determining whether there has been a substantial

change in circumstances, "the court may not base its determination solely on [t]he fact

that time has passed without a violation of the order." RCW 26.50.130(3)(d)(i). There is

also no dispute that Terry had been previously convicted of violating the 2010 DVPO.

In addition, the record shows Terry had not taken responsibility for the conduct that

resulted in entry of the 2011 DVPO. Two months before filing the motion to terminate,

                                             12
No. 70909-7-1/13


Terry filed motions denying that he harmed or threatened to harm his mother, and

accusing the Guardian and Standby Guardian of committing numerous "illegal acts" and

of conspiring to "[take] my mother from me ILLEGALLY!"12

       Terry also contends the order denying his motion to terminate the DVPO violates

the statute that prohibits restricting the liberty interest of the incapacitated person only to

the minimum extent necessary. We disagree.

       Under the guardianship statutes, the liberty and autonomy of an incapacitated

person "should be restricted through the guardianship process only to the minimum

extent necessary to adequately provide for their own health or safety, or to adequately

manage their financial affairs." RCW 11.88.005. While the guardian has the authority

to " 'assert the incapacitated person's rights and best interests,'" it remains at all times

the responsibility of the court to make the decision as to an incapacitated person's best

interest. In re Guardianship of Lamb. 173 Wn.2d 173, 191 n.13, 265 P.3d 876 (2011)

(quoting RCW 11.92.043(4)).

       The record shows that in denying the motion to terminate the 2011 DVPO, the

court took into consideration the paramount concern to act in the best interest of

Dorothy and protect her health and safety. The court also clearly considered the desire
to maintain a relationship with Terry. While the court found that Terry continued to

engage in conduct that put his mother "at risk of psychological and physical harm," the
court specifically states that the five-year DVPO "[m]ay be lifted or modified by further
Court order." Although finding that Terry presented insufficient evidence to show a
substantial change in circumstances, the court expressly states that it "sympathizes with
[Terry's] situation and encourages the guardian to endeavor to expand visitation as
        12 Emphasis in original, internal quotation marks omitted.
                                                    13
No. 70909-7-1/14


justified." Clearly, nothing precludes Terry from filing another motion in the future under

RCW26.50.130.13

        We affirm denial of the motion to terminate the June 10, 2011 DVPO and the

order denying the motion for reconsideration.




                                                       ^O^wpOoJ
WE CONCUR:




         13 For the first time on appeal, Terry argues that the 2010 DVPO and the 2011 DVPO violated his
constitutional right to due process and equal protection. Because Terry fails to identify the basic
components of a due process or equal protection claim, we decline to address this issue. Mever v. Univ.
of Wash., 105 Wn.2d 847, 855, 719 P.2d 98 (1986) (" 'naked castings into the constitutional sea are not
sufficient to command judicial consideration and discussion'") (quoting United States v. Phillips, 433 F.2d
1364, 1366 (8th Cir. 1970)); Holland v. City of Tacoma. 90 Wn. App. 533, 537-38, 954 P.2d 290 (1998).

                                                    14